Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action
Remark
In this application claims 1-20 filed November 29, 2021 are pending in which claims 1, 9, and 17 are in independent forms.

Priority
The priority claim to continuation of Application No. 16/393,404 filed 4/24/2019 (Now Patent No. 11,216,466) is hereby acknowledged 

Information Disclosure Statement
	The Applicants’ Information Disclosure Statement’ filed 1/26/2022 has been received and entered into the record.  Since the Information Disclosure Statement complies with the provisions of MPEP § 609, the references cited therein have been considered by the examiner.  See attached form PTO-1449. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
	Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer.  A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claims 1-16 of the instant application are provisionally rejected under the judicially created doctrine of double patenting over claims 1-12 and 18-19 of Patent No. 11,216,466.
Cross-reference claims table:
Instant Application (17/536,705) 
Patent No. 11,216,466
1. A computer-implemented method comprising: receiving, by one or more hardware processors, a series of data records; 
for each one of the data records of the series of data records, storing, by the one or more hardware processors, the one of the data records in a storage layer of a stream-processing platform in association with a corresponding one of a plurality of offset values; 



retrieving, by the one or more hardware processors, an offset value from the plurality of offset values stored in a time series database, 
the plurality of offset values being indexed in the time series database; and 

transmitting, by the one or more hardware processors, a data request to the stream-processing platform, the data request comprising the offset value, and the data request being operable to retrieve a data record stored in association with the offset value in the storage layer of the stream-processing platform using the offset value.  

2. The computer-implemented method of claim 1, wherein the data request is further operable to reposition a stream of data published from the stream-processing platform to an application at a position corresponding to the offset value.  
3. The computer-implemented method of claim 1, wherein the offset value is retrieved using a time parameter.  
4. The computer-implemented method of claim 3, wherein the time parameter comprises a single point in time.  
5. The computer-implemented method of claim 3, wherein the time parameter comprises a time range having a start time and an end time.  
6. The computer-implemented method of claim 1, wherein the data record comprises change data indicating at least one change to content of an online site.  
7. The computer-implemented method of claim 1, wherein the retrieving of the offset value is performed in response to an interruption of the stream-processing platform publishing a stream of data to an application.  
8. The computer-implemented method of claim 1 further comprising for each one of the plurality of offset values, storing, by the one or more hardware processors, the one of the plurality of offset values in the time series database.  
9. A system comprising: at least one hardware processor; and a computer-readable storage medium storing executable instructions that, when executed, cause the at least one hardware processor to perform operations comprising: receiving a series of data records; for each one of the data records of the series of data records, storing the one of the data records in a storage layer of a stream- processing platform in association with a corresponding one of a plurality of offset values; retrieving an offset value from the plurality of offset values stored in a time series database; and FIG. 1 PATENTS49 IP-P3471US2transmitting a data request to the stream-processing platform, the data request comprising the offset value, and the data request being operable to retrieve a data record stored in association with the offset value in the storage layer of the stream-processing platform using the offset value.  
10. The system of claim 9, wherein the operations further comprise: prior to the retrieving of the offset value, receiving a series of data records; for each one of the data records in the series of data records, storing the one of the data records in the storage layer of the stream-processing platform in association with a corresponding one of the plurality of offset values; and for each one of the plurality of offset values, storing the one of the plurality of offset values in the time series database.  
11. The system of claim 9, wherein the data request is further operable to reposition a stream of data published from the stream-processing platform to an application at a position corresponding to the offset value.  
12. The system of claim 9, wherein the offset value is retrieved using a time parameter.  
13. The system of claim 12, wherein the time parameter comprises a single point in time.  
14. The system of claim 12, wherein the time parameter comprises a time range having a start time and an end time.  
15. The system of claim 9, wherein the retrieving of the offset value is performed in response to an interruption of the stream-processing platform publishing a stream of data to an application.  
16. The system of claim 9, wherein the data record comprises change data indicating at least one change to content of an online site.  

1. A computer-implemented method comprising: receiving, by one or more hardware processors, a series of data records; 
for each one of the data records of the series of data records, storing, by the one or more hardware processors, the one of the data records in a storage layer of a stream-processing platform in association with a corresponding one of a plurality of offset values; 
for each one of the plurality of offset values, storing, by the one or more hardware processors, the one of the plurality of offset values in a time series database; 
retrieving, by the one or more hardware processors, an offset value from the plurality of offset values stored in the time series database, 
the plurality of offset values being indexed in the time series database in time order, and the retrieved offset value being retrieved using a time parameter; and 
transmitting, by the one or more hardware processors, a data request to the stream-processing platform, the data request comprising the retrieved offset value, and the data request being operable to retrieve a data record stored in association with the retrieved offset value in the storage layer of the stream-processing platform using the offset value.
2. The computer-implemented method of claim 1, wherein the data request is further operable to reposition a stream of data published from the stream-processing platform to an application at a position corresponding to the offset value.
3. The computer-implemented method of claim 2, wherein the time parameter comprises a single point in time.
4. The computer-implemented method of claim 2, wherein the time parameter comprises a time range having a start time and an end time.
5. The computer-implemented method of claim 2, wherein the data record comprises change data indicating at least one change to content of an online site.
6. The computer-implemented method of claim 2, wherein the retrieving of the offset value is performed in response to an interruption of the stream-processing platform publishing a stream of data to an application.
7. A system comprising: at least one hardware processor; and a computer-readable storage medium storing executable instructions that, when executed, cause the at least one hardware processor to perform operations comprising: receiving a series of data records; for each one of the data records of the series of data records, storing the one of the data records in a storage layer of a stream-processing platform in association with a corresponding one of a plurality of offset values; for each one of the plurality of offset values, storing the one of the plurality of offset values in a time series database; retrieving an offset value from the plurality of offset values stored in the time series database, the plurality of offset values being indexed in the time series database in time order, and the retrieved offset value being retrieved using a time parameter; and transmitting a data request to the stream-processing platform, the data request comprising the retrieved offset value, and the data request being operable to retrieve a data record stored in association with the retrieved offset value in the storage layer of the stream-processing platform using the offset value.
8. The system of claim 7, wherein the data request is further operable to reposition a stream of data published from the stream-processing platform to an application at a position corresponding to the offset value.
9. The system of claim 7, wherein the time parameter comprises a single point in time.
10. The system of claim 7, wherein the time parameter comprises a time range having a start time and an end time.
11. The system of claim 7, wherein the data record comprises change data indicating at least one change to content of an online site.
12. The system of claim 7, wherein the retrieving of the offset value is performed in response to an interruption of the stream-processing platform publishing a stream of data to an application.
18. The computer-implemented method of claim 2, wherein the series of data records comprise change data.
19. The system of claim 7, wherein the series of data records comprise change data.


Claims 1-16 of the instant application are considered obvious over claims 1-12 and 18-19 of Patent No. 11,216,466.
“A later patent claim is not patentably distinct from an earlier patent claim if the later claim is obvious over, or anticipated by, the earlier claim.  In re Longi, 759 F.2d at 896, 225 USPQ at 651 (affirming a holding of obviousness-type double patenting because the claims at issue were obvious over claims in four prior art patents); In re Berg, 140 F.3d at 1437, 46 USPQ2d at 1233 (Fed. Cir. 1998) (affirming a holding of obviousness-type double patenting where a patent application claim to a genus is anticipated by a patent claim to a species within that genus). “  ELI LILLY AND COMPANY v BARR LABORATORIES, INC., United States Court of Appeals for the Federal Circuit, ON PETITION FOR REHEARING EN BANC (DECIDED:  May 30, 2001).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 17 is rejected under 35 U.S.C. § 103 as being unpatentable over Nguyen et al. United State Patent Publication No. 2017/0177636 in view of Chunduru United States Patent No. 10,664,474.

As per claim 17:
Nguyen et al. teach (A) non-transitory machine-readable storage medium storing a set of instructions that, when executed by at least one processor, causes the at least one processor to perform operations comprising(Par. 45): 
receiving a series of data records(Par. 37:  The data records with timestamps are received); 
for each one of the data records of the series of data records, storing the one of the data records in a time series database of a stream-processing platform in association with a corresponding one of a plurality of offset values(Par. 23 and 39 : ( The time series data would be stored in time series database (Par. 23)) and (Linearized index hypercube can store an offset position of each compressed data plane within data cube (Par. 39))).
Nguyen et al. do not explicitly disclose for the querying one or more offset values from the plurality of offset values; and displaying the one or more offset values as a metric.  However, Chunduru teaches a method,
querying one or more offset values from the plurality of offset values(See Chunduru Col. 17 lines 24-28:  based on offset query client receive the offset value and a fetch values); and 
displaying the one or more offset values as a metric(See Chunduru Col. 13 lines 34-35:  based on user input of offset value X=10 the application display 10 results of offset value at a time).
Therefore, it would have been obvious to a person in the art at before the effective file date to modify the method/system disclosed in Nguyen et al. to have the querying one or more offset values from the plurality of offset values; and displaying the one or more offset values as a metric.  This modification would have been obvious because a person having ordinary skill in the art, having the teachings of Nguyen et al. and Chunduru before him/her, to modify the system of Nguyen et al. to include the querying one or more offset values from the plurality of offset values; and displaying the one or more offset values as a metric of Chunduru, since it is suggested by Chunduru such that, the method that related to query system which providing optimization and efficient processing of queries(See Chunduru Col. 1 lines 13-15).

Claims 18-20 are rejected under 35 U.S.C. § 103 as being unpatentable over Nguyen et al. United State Patent Publication No. 2017/0177636 in view of Chunduru United States Patent No. 10,664,474 as applied to claim 17 and further in view of Brooker United States Patent No. 8,438,275.

As per claim 18:  
Nguyen et al. do not explicitly disclose for the series of data records comprise change data.  However, Brooker teaches a computer readable storage media, 
wherein the series of data records comprise change data(See Brooker Col. 1 lines 60-66).
Therefore, it would have been obvious to a person in the art at before the effective file date to modify the method/system disclosed in combination of Nguyen et al. and Chunduru to have the series of data records comprise change data.  This modification would have been obvious because a person having ordinary skill in the art, having the teachings of combination of Nguyen et al. and Chunduru and Brooker before him/her, to modify the system of combination of Nguyen et al. and Chunduru to include the series of data records comprise change data of Brooker, since it is suggested by Brooker such that, the method provide techniques for organizing, compressing, and otherwise manipulating data (e.g., time series data) in a manner suitable for more efficient transfer of the data to a remote computer system(See Brooker Col. 2 lines 20-23).

As per claim 19:  
Nguyen et al. do not explicitly disclose for the metric is of a change stream processing application.  However, Brooker teaches a computer readable storage media, 
wherein the metric is of a change stream processing application(See Brooker Col. 19 lines 11-15: The modification logic determines if there is additional time series data (e.g., service metric data)to be transform then data format modification logic access the addition raw time series data and repeat the process and this would be repeated until all raw time series data has been processed).  
Therefore, it would have been obvious to a person in the art at before the effective file date to modify the method/system disclosed in combination of Nguyen et al. and Chunduru to have the metric is of a change stream processing application.  This modification would have been obvious because a person having ordinary skill in the art, having the teachings of combination of Nguyen et al. and Chunduru and Brooker before him/her, to modify the system of combination of Nguyen et al. and Chunduru to include the metric is of a change stream processing application of Brooker, since it is suggested by Brooker such that, the method provide techniques for organizing, compressing, and otherwise manipulating data (e.g., time series data) in a manner suitable for more efficient transfer of the data to a remote computer system(See Brooker Col. 2 lines 20-23).

As per claim 20:
Nguyen et al. do not explicitly disclose for the metric is a server metric.  However, Brooker teaches a computer readable storage media, 
wherein the metric is a server metric(See Brooker Col. 2 lines 8-11: The time series data is service metrics data) .
Therefore, it would have been obvious to a person in the art at before the effective file date to modify the method/system disclosed in combination of Nguyen et al. and Chunduru to have the metric is a server metric.  This modification would have been obvious because a person having ordinary skill in the art, having the teachings of combination of Nguyen et al. and Chunduru and Brooker before him/her, to modify the system of combination of Nguyen et al. and Chunduru to include the metric is a server metric of Brooker, since it is suggested by Brooker such that, the method provide techniques for organizing, compressing, and otherwise manipulating data (e.g., time series data) in a manner suitable for more efficient transfer of the data to a remote computer system(See Brooker Col. 2 lines 20-23).

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Ding et al. United State Patent Publication No. 2017/0201606,
Raghunathan United States Patent Publication No. 2016/0328432,
Koscal United States Patent Publication No. 2002/0115457,
Eura et al. United States Patent Publication No. 2007/0024722,
Bowman et al. United States Patent Publication No. 20160378814.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Fariborz Khoshnoodi whose telephone number is (571)270-1005. The examiner can normally be reached on Monday – Friday 8:00 – 3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, James Trujillo can be reached on (571)272-3677. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/F.K/Examiner, Art Unit 2157       

/James Trujillo/Supervisory Patent Examiner, Art Unit 2157